DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the movable screen devices achieves front and back, left and right and any angle position exchange through the guide rail assembly” in lines 7-8. The structure of the device is vague and indefinite because it is unclear how all these movements could be achieved within a single structure. It is noted that the specification provides no or any angle position exchange through the guide rail assembly”. Clarification and correction is required.
Claim 6 recites the limitation "the second guide rails" in line 2 and “the screen” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 7 recites the limitation “move a screen onto the worktable…” It is unclear whether “a screen” refers to “a plurality of screens” recited in line 3 or a different screen. For the purpose of applying prior art, “a screen” will be interpreted as “one of a plurality of screens”. Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US20070075459).
Regarding claim 1, Reynolds teaches a device (Abstract: stereolithography apparatus) capable of automatically replacing screen mechanism for light curing 3D printer ([0081] Figures 24 through 31 illustrate the sequence of steps involved in automated offloading of a completed build and supporting platform and in completing a second build… unattended platform swap by which a second build can occur) 
a resin tank (vat 20; Figures 24 through 31) and a worktable (subassembly 22; Figure 3) mounted on the resin tank, and further comprising 
a screen mechanism ([0081] Figures 24 through 31 illustrate the sequence of steps involved in automated offloading of a completed build and supporting platform and in completing a second build… unattended platform swap by which a second build can occur), wherein the screen mechanism comprises a screen exchanging assembly (auto offload cart 120; Figures 24 through 31) and a sliding assembly (see modified Figure 25 below), the screen exchanging assembly is mounted on the sliding assembly (see 123 and 125 on 120 in Figure 25) and achieves exchanges of screens through the sliding assembly ([0081] Cart 120 has telescoping arm segments 123 and 125 (FIG. 25) for, respectively, supporting and conveying a drip tray 122 for offloading the build object 117 and platform 30 and for supplying a fresh platform 124 for the vat), the sliding assembly comprises at least one guide rail assembly in any angle (telescoping arm segments 123 and 125 in Figure 25 and tracks 49 and 50 in Figure 4), the 
the movable screen devices achieves front and back (see back movement by arrow in Figure 25 and front movement by arrow in Figure 26), left and right or any angle position exchange through the guide rail assembly.

    PNG
    media_image1.png
    546
    549
    media_image1.png
    Greyscale

Regarding claim 6, Reynolds teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 1, further comprising a scraper (recoater blade 42; Figure 4) mounted on the second guide rails (tracks 49 and 50; Figure 4), wherein the scraper is located above the screen (see platform 30 below 44 in Figures 12-14).
Regarding claim 7, Reynolds teaches a device (Abstract: stereolithography apparatus) capable of automatically replacing screen mechanism for light curing 3D printer ([0081] Figures 24 through 31 illustrate the sequence of steps involved in automated offloading of a completed build and supporting platform and in completing a second build… unattended platform swap by 
a drive device (controller 126; Figure 24) and a plurality of screens (support platform 30 and fresh platform 124; Figure 25), wherein the drive device is acted on the screens, and can move a screen onto the worktable while moving out another screen on the worktable ([0081] auto offload cart 120 connected to a computer control 126 for carrying out the unattended platform swap by which a second build can occur).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US20070075459).
Regarding claim 2, Reynolds teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 1, wherein each movable screen device comprises Z-axis columns mounted on the guide rail assembly. However, Reynolds fails to teach wherein each movable screen device comprises a second screw centrally penetrating the columns, a motor connected with the second screw, a fixed plate mounted on the columns, cantilever beams symmetrically mounted on two sides of the fixed plate, and a screen mounted on the cantilever beams.
	In the same embodiment taught by Reynolds, the screen mechanism comprises an elevator assembly for supporting and releasably retaining a screen, wherein the elevator 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each movable screen device of Reynolds to comprise a second screw centrally penetrating the columns, a motor connected with the second screw, a fixed plate mounted on the columns, cantilever beams symmetrically mounted on two sides of the fixed plate, and a screen mounted on the cantilever beams, as taught by the elevator assembly of Reynolds, for the benefit of automating the removal and replacement of screens.
Regarding claim 3, modified Reynolds teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 2. However, modified Reynolds fails to teach wherein the cantilever beam is L-shaped, and one side of the cantilever beam is fixed to the fixed plate while the other side thereof is fixed to a lower surface of the screen.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cantilever beam of modified Reynolds to be L-shaped, and one side of the cantilever beam to be fixed to the fixed plate while the other side thereof to be fixed to a lower surface of the screen, as taught by the elevator assembly of Reynolds, for the benefit of automating the removal and replacement of screens, as discussed in claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US20070075459), and further in view of Zhou (CN106863811).
Regarding claim 4, modified Reynolds teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 2. However, modified Reynolds fails to teach wherein the guide rail assembly comprises a slipway mounted on one 
In the same field of endeavor pertaining to a stereolithography device with a platform removal mechanism, Zhou teaches wherein the guide rail assembly comprises a slipway (horizontal plate 17; Figure 6) mounted on one side of the worktable (vertical plate 8; Figure 6) , two first guide rails (second chute 18 and chute on 17 to the left of screw 25; Figure 6) symmetrically mounted on the slipway, a first screw (screw rod 25; Figure 6) mounted at a center line of the slipway and two second guide rails symmetrically mounted on the worktable (first chute 9 and second slide block 10; Figure 6), the first guide rails and the second guide rails are horizontally or vertically arranged (see 9, 10 and 18 in Figure 6), and each Z-axis column (groove 11; Figure 6) is mounted at the two first guide rails ( via connection plate 16; Figure 6). The guide rail assembly of Zhou allows for the automatic removal of a printed product from the printer, thus increasing worker safety and the convenience of removing printed products (Abstract: can move out of the product 3D in the printer, which can protect the personal safety of the worker, convenient for product using 3D printing-out device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the guide rail assembly of modified Reynolds to comprise a slipway mounted on one side of the worktable, two first guide rails symmetrically mounted on the slipway, a first screw mounted at a center line of the slipway and two second .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US20070075459) and further in view of Shi et al. (DE202016107506).
Regarding claim 5, Reynolds teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 1. However, Reynolds fails to teach wherein the worktable is a marble platform.
In the same field of endeavor pertaining to a movement platform for a three-dimensional printer, Shi teaches wherein the worktable is a marble platform (“marble is used as the material of the frame of the printing platform”; pg. 3 line 10). A marble platform increases motion stability to ensure movement accuracy and flatness between the movement axes (“Motion stability becomes more stable in operation to ensure the movement accuracy between the X-axis, the Y-axis and the Z-axis and the flatness between the three axis, so that the accuracy of 3D printing is significantly improved”; pg. 3 line 12-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the worktable to be a marble platform, as taught by Shi, for the benefit of increasing motion stability to ensure movement accuracy and flatness between the movement axes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743